Citation Nr: 0326244	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-02 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.  The veteran died in March 2000.  The appellant is his 
surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision that denied 
entitlement to service connection for the cause of the 
veteran's death and to dependency and indemnity compensation 
pursuant to 38 U.S.C. (U.S.C.A. for purposes of this appeal) 
§ 1318.   The appellant filed a notice of disagreement in May 
2000.  The RO issued a statement of the case in August 2000.  
The RO received the appellant's substantive appeal in March 
2001.  


REMAND

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In a May 16, 2002 letter to the appellant, the RO notified 
her of the information and evidence needed to establish 
entitlement to the benefit sought, and requested that he 
provide additional evidence, or information to enable the RO 
to obtain outstanding evidence pertinent to the appeal.  
While the letter referred to a one-year time period for 
response, the RO specifically requested that the appellant 
respond within 30 days of the date of the letter, and noted 
that claim would be decided on the evidence of record if no 
information or evidence was received during that time period.  

However, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to the RO for additional 
development (as noted below), the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to submit the additional information and/or evidence 
requested.   

The Board also finds that specific additional development of 
the claims on appeal is warranted.  The veteran's service 
medical records indicate that he served in combat operations 
against enemy forces in Korea.  He was the recipient of the 
Purple Heart medal with gold star, the UN service medal and 
the Korean Service medal with one star.  He was wounded in 
combat on two occasions.  In July 1951 a booby trap blew up 
causing injury to his left little finger and middle phalanx.  
In January 1952 a mortar fragment lacerated his scalp, 
causing a depressed fracture of the skull.  

The veteran died on March [redacted], 2000.  He died at home.  The 
certificate of death lists cancer of the lungs as the 
immediate cause of death.  The approximate interval between 
onset of the condition and death was listed as one year.  
Metastatic lesions were listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  

At the time of his death the veteran had the following 
service-connected disabilities: hemiparesis, left side, post-
traumatic, with Jacksonian epilepsy, rated as 80 percent 
disabling, loss of skull with plate insertion, rated as 50 
percent disabling, malaria and wound of the fifth left 
finger, both rated as noncompensably (zero percent) 
disabling.  His combined evaluation since December 6, 1955 
was 90 percent.  He was the recipient of a total disability 
evaluation based on individual unemployability (TDIU) from 
August 1, 1952 to December 5, 1955 and from April 22, 1992 
till the time of his death.  

Review of the veteran's claims file indicates that there are 
no medical records contemporaneous to the time of his death.  
These records, if available, could be helpful in adjudicating 
the issue of entitlement to service connection for the cause 
of the veteran's death or entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318.  The 
Board acknowledges that the RO advised the appellant by 
letter of May 2002 what evidence was necessary to establish 
entitlement to benefits and what information was still 
needed.  However, the Board finds that additional efforts are 
necessary on the part of the RO to identify and obtain 
records pertinent to the issues on appeal.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The SSOC that explains the basis for the 
RO's determinations must include citation to the pertinent 
legal authority implementing the VCAA-i.e., 38 C.F.R. §§  
3.102 and 3.159 (2002).  


Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  The RO should furnish to the 
appellant a letter notifying her of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically in regards 
the claims currently on appeal.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
In particular, the RO should request that 
the appellant identify medical treatment 
providers that treated the veteran prior 
his death.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter must explain that the appellant 
has a full one-year period for response.

2.  If the appellant responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death and the claim of entitlement to 
dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318 in light of all pertinent evidence 
and legal authority.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant an appropriate Supplemental SOC 
(to include citation to pertinent 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002), and clear reasons and bases 
for the RO's determinations) and afford 
the appellant the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



